Exhibit 10.40

Maxim Integrated Products

120 San Gabriel Drive

Sunnyvale, California 94086

408.737.7600

LOGO [g30531gra001.jpg]

August 3, 2007

Bruce Kiddoo

Dear Bruce:

I am pleased to offer you a position at Maxim Integrated Products, Inc.
Initially, you will be employed as Vice President of Finance reporting to Alan
Hale. Following the completion of Maxim’s restatement project, you will also be
appointed as the Chief Financial Officer (and Principal Accounting Officer) of
Maxim reporting to Tunc Doluca, the Company’s Chief Executive Officer.

Your annual, starting base salary will be $350,000 per year, paid out on a
biweekly basis. This will be reviewed annually. In addition to your base salary,
you will also participate in the Company’s performance-based compensation model
for officers (including but not limited to performance share awards under such
model), which was recently approved by the Compensation Committee. This new
compensation model is described generally in the Company’s Form 8K filed with
the Securities and Exchange Commission on July  24, 2007

(http://www.sec.gov/Archives/edgar/data/743316/000113626107000125/body8k.htm).
[http://www.sec.gov/Archives/edgar/data/743316/000113626107000125/body8k.htm]
http://www.sec.gov/Archives/edgar/data/743316/000113626107000125/body8k.htm

Maxim will also make available to you its comprehensive benefit program that
includes medical and dental insurance coverage and is more fully described in
Exhibit A. These benefits are reviewed on a periodic basis and are, therefore,
subject to change.

Stock Option and Restricted Stock Units

Maxim’s Board of Directors has agreed to grant you a stock option for 205,000
shares of Maxim Common Stock (NASDAQ: MXIM) at an exercise price equal to the
fair market value of Maxim’s common stock on the date of grant (the date the
Board or Compensation Committee meets and formally approves the award following
the commencement of your employment) and 40,000 shares of Restricted Stock Units
(RSUs). Your stock option and RSUs will vest while you remain in Maxim’s
employment on a quarterly basis according to the schedule below (and subject to
a six-month cliff vesting period for the options), subject to the terms of
Maxim’s 1996 Stock Incentive Plan and the stock option and RSU agreements you
receive following the Board’s approval.

 

Page 1 of 4



--------------------------------------------------------------------------------

Bruce Kiddoo p. 2

OPTION AND RSU VESTING SCHEDULE*

 

     Year l    Year 2    Year 3    Year 4    Year 5

RSU

   20,000    10,000    10,000    —      —  

Option

   25,000    30,000    50,000    50,000    50,000

 

*

The annual number of options and RSUs vest in quarterly installments; options
have a six month cliff vesting period and a seven (7) year term.

Relocation

Your relocation benefits package includes a relocation allowance to assist you
in relocating your family, personal items and property (including closing costs
on a residence) to the San Francisco Bay Area. Maxim will also reimburse you up
to $36,000 for temporary living costs for the first twelve (12) months of your
employment at Maxim in accordance with our reimbursement policy. Such
reimbursements are subject to Maxim’s reimbursement policy.

Vacation; Holidays

You will accrue fifteen (15) days of vacation per year. As a Maxim employee, you
will accrue twelve (12) paid, company holidays.

Please note that this offer does not constitute a contract of employment as
Maxim is an at-will employer, and this offer is for you to be an at-will
employee. At-will status may not be modified or changed, except in a writing
signed by the Company’s Chief Executive Officer or General Counsel (following
approval by the Board of Directors), which specifically states that the at-will
employment relationship is being modified, By accepting this offer of
employment, Maxim understands that you agree not to bring with you any
confidential or proprietary information, trade secrets, inventions or property
of any previous employer or other third party.

Your tentative start date will be September 4, 2007. All employees we required
to show evidence of identity and employment eligibility when they report to work
and to sign Maxim’s proprietary information and inventions assignment agreement
as well as other Company documentation.

In addition, this employment offer is contingent upon the issuance of a visa
and/or export license, if required to comply with U.S. immigration and export
laws and regulations, as well as successful completion of the pre-employment
screening process, prior to your start date.

 

Page 2 of 4



--------------------------------------------------------------------------------

You will be a valuable asset to the Company and be in an excellent position to
share in our growth. If the above is satisfactory to you, please sign below and
return to me. A copy has been included for your records.

Sincerely,

/s/    Tunç Doluca Tunç Doluca President and Chief Executive Officer

 

/s/    Bruce E Kiddoo Bruce E Kiddoo 8/6/07

 

Page 3 of 4



--------------------------------------------------------------------------------

Exhibit A

Additional Benefits

 

Medical Insurance

  

401(k)

  

Wellness Program

Dental Insurance

  

Group Life Insurance

  

Vision Insurance

  

Personal Life Insurance

  

Flexible Spending

  

Employee Assistance

  

Accounts

  

Program

  

 

Page 4 of 4